Title: From Alexander Hamilton to William Duer, [4–7 April 1790]
From: Hamilton, Alexander
To: Duer, William


[New York, April 4–7, 1790]

While I truly regret, my dear friend, that the necessity of your situation compels you to relinquish a station in which public and personal considerations combine to induce me to wish your continuance, I cannot but be sensible of the force of the motives by which you are determined. And I interest myself in your happiness too sincerely not to acquiesce in whatever may redound to your advantage. I confess, too, that upon reflection I cannot help thinking you have decided rightly.
I count with confidence on your future friendship, as you may on mine.
An engagement at the President’s will not let me meet you at dinner, but I shall be happy to see you in the evening.
Adieu—God bless you, and give you the success for which you will always have the warmest wishes of Your affectionate
A Hamilton.

